     Case 7:18-cv-00004-O Document 35 Filed 03/28/19               Page 1 of 1 PageID 377


                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                              WICHITA FALLS DIVISION

RHONDA FLEMING,                                 §
                                                §
                       Plaintiff,               §
                                                §
v.                                              §           Civil Action No. 7:18-cv-004-O
                                                §
UNITED STATES OF AMERICA, et al.,               §
                                                §
                       Defendants.              §

                                            ORDER
        Plaintiff’s motion to serve process on Defendants (ECF No. 17) is DENIED without

prejudice. The Court will issue process on Defendants if it determines that Plaintiff has stated a

colorable claim.

        Plaintiff’s motion (ECF No. 18) to consolidate this case with Rhames v. United States, No.

7:17-cv-009-O is DENIED. This action was severed from Rhames v. United States for the reasons

stated in the Court’s Order, ECF No. 1.

        SO ORDERED this 28th day of March, 2019.




                                               _____________________________________
                                               Reed O’Connor
                                               UNITED STATES DISTRICT JUDGE
